Citation Nr: 1639124	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-25 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for a right shoulder injury.

3.  Entitlement to service connection for degenerative changes of the cervical spine, claimed as neck condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran filed a Notice of Disagreement (NOD) in December 2010.  A Statement of the Case (SOC) was issued in July 2011, and the Veteran filed his VA Form 9 in September 2011. A Supplemental SOC (SSOC) was issued in March 2016.

In his VA Form 9, the Veteran requested a hearing but withdrew his hearing request in a July 2016 correspondence. 


FINDING OF FACT

On June 25, 2016, prior to the promulgation of a decision in the appeal, the Board received a letter from the Veteran indicating that he wanted to withdraw his appeal of all issues currently on appeal; there is no question of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

Concerning the issues of entitlement to service connection for residuals of back injury, entitlement to service connection for a right shoulder injury, and entitlement to service connection for degenerative changes of the cervical spine, claimed as neck condition,  the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.

On June 25, 2016, prior to the promulgation of a decision in the appeal, the Board received a letter from the Veteran indicating that he wanted to withdraw his appeal of all issues currently on appeal.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.


ORDER

The appeal on the issue of entitlement to service connection for residuals of a back injury.

The appeal on the issue of entitlement to service connection for a right shoulder injury.

The appeal on the issues of entitlement to service connection for degenerative changes of the cervical spine, claimed as neck condition.  


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


